Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Preliminary Amendment filed 7/31/18 has been entered. Claims 1-2, and 8-9 have been amended.  Claims 15-18 have been added.  Claims 1-18 remain pending in the application.
Drawings
The drawings are objected to because in Fig. 1, reference character 18 points to a dotted box surrounding elements 20, 16, 22, and 26; and a separate reference character 18 appears to point to a shaft between elements 22 and 26 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“A system” in line 1 should include an additional naming element (e.g. A vehicle system) and subsequent references to this system (e.g. “The system of claim 1” found in the preamble of claims 2-7) should include this additional naming element (for clarity);
“the turbocharger” in line 6 should be --the turbocharger system--;
“the waste heat recovery expander” in line 7 should be --the at least one waste heat recovery expander--;
“an electric machine,” in line 7 should be --an electric machine, and--.
Claim 2 is objected to because of the following informalities:
“The system” in line 1 should include the additional naming element of claim 1 (as described above);
“the turbocharger” in line 1 should be --the turbocharger system
“the expander” in line 1 should be --the at least one waste heat recovery expander--.
Claim 3 is objected to because of the following informalities:
“The system” in line 1 should include the additional naming element of claim 1 (as described above);
 “may be” in each of lines 1 and 2 should be --is--.
Claim 4 is objected to because of the following informalities:
“The system” in line 1 should include the additional naming element of claim 1 (as described above);
 “the working fluid” in line 1 should be --a working fluid of the waste heat recovery system--.
Claim 5 is objected to because of the following informalities:
“The system” in line 1 should include the additional naming element of claim 1 (as described above);
“the working fluid” in line 1 should be --a working fluid of the waste heat recovery system--;
“turbocharger assist energy” in line 2 should be --a turbocharger assist energy--.
Claim 6 is objected to because of the following informalities:
“The system” in line 1 should include the additional naming element of claim 1 (as described above);
“may be” in line 1 should be --is--;
“waste heat” in line 2 should be --the 
“the exhaust stream” in lines 2-3 should be --an exhaust stream--;
“or from the working fluid” in line 3 should be --, or harvest the waste heat from a working fluid of the waste heat recovery system--.
Claim 7 is objected to because of the following informalities:
“The system” in line 1 should include the additional naming element of claim 1 (as described above);
“the waste heat recovery turbine” in line 1 should be --the waste heat recovery expander--;
“may off load” in line 2 should be --is configured to--;
“the exhaust driven turbine” in line 2 should be --an exhaust driven turbine--;
“the turbocharger compressor” in line 2 should be --a turbocharger compressor--.
Claim 8 is objected to because of the following informalities:
“the turbocharger” in lines 3-4 should be --the at least one turbocharger--;
“working fluid” in line 7 should be --a working fluid--;
“using the recovered waste heat from the waste heat recovery expander” in line 8 should be --using the recovered waste heat from the waste heat recovery system--;
“the turbocharger turbine” in line 9 should be --a turbocharger turbine--;
“stage, wherein” in line 9 should be --stage, and wherein--.
Claim 9 is objected to because of the following informalities:
“the turbocharger” in line 9 should be --the at least one 
“the expander” in line 2 should be --the at least one waste heat recovery expander--.
Claim 13 is objected to because of the following informalities:
“boost device” in line 2 should be --boost device compressor stage--;
“waste heat” in line 2 should be --the waste heat--;
“the exhaust stream” in line 2 should be --an exhaust stream--;
“working fluid” in lines 2-3 should be --the working fluid--.
Claim 14 is objected to because of the following informalities:
“may be” in line 2 should be --is--;
“the vehicle system” in line 2 should be --a vehicle system--.
Claim 15 is objected to because of the following informalities:
“The product” in line 1 should be --The system-- and should include the additional naming element of claim 1 (as described above);
“the expander” in line 2 should be --the at least one waste heat recovery expander--.
Claim 16 is objected to because of the following informalities:
“The product” in line 1 should be --The system-- and should include the additional naming element of claim 1 (as described above);
“the system” in line 1 should be --the vehicle engine system--;
“the first boiler in the” in line 4 should be --the first boiler is in the--.
Claim 17 is objected to because of the following informalities:
“The product” in line 1 should be --The system
“the turbocharger” in line 1 should be --the turbocharger system--;
“to the atmosphere, wherein” in line 3 should be --to the atmosphere, and wherein--;
“the first boiler in” in line 3 should be --the first boiler is in--.
Claim 18 is objected to because of the following informalities:
“The product” in line 1 should be --The system-- and should include the additional naming element of claim 1 (as described above);
“the system” in line 1 should be --the vehicle engine system--;
“the first boiler in the” in line 4 should be --the first boiler is in the--;
“the turbocharger” in line 5 should be --the turbocharger system--;
“to the atmosphere, waste heat recovery system” in lines 6-7 should be --to the atmosphere, and wherein the waste heat recovery system--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Re claim 4:
Claim 1 recites the limitation “wherein the waste heat recovery system is an organic Rankine cycle” (which inherently requires that the working fluid be an organic working fluid) in line 8, which the limitation of claim 4, “wherein the working fluid is an organic working fluid” fails to further limit.  
Re claim 10:
Claim 8 recites the limitation “wherein the waste heat recovery system is an organic Rankine cycle” (which inherently requires that the working fluid be an organic working fluid) in lines 9-10, which the limitation of claim 10 fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versteyhe (U.S. 2014/0144136).
Re claim 1:

a waste heat recovery system (110, waste heat recovery system - Para 15) having at least a first boiler (136, heat exchanger - Para 22 (a type of first boiler as described in Para 24 - “…working fluid is heated and evaporated…”)) operably coupled to a vehicle engine system (112, internal combustion engine - Para 29 (see Fig. 1 where 112 is shown as a type of system and a type of vehicle engine system as described in Para 15 - “…the internal combustion engine 112 is used as a power source for a vehicle…”)) in order to recover waste heat therefrom (see Fig. 1 and Paras 24-26); and 
wherein the waste heat recovery system (110) includes at least one waste heat recovery expander (138, expander - Para 22 (a type of waste heat recovery expander as described in Para 22)) operably coupled to a turbocharger system (114, turbocharger - Para 16 (a type of turbocharger system as described in Para 18))(see Fig. 1 - 138 shown operably coupled to 114 via 128; and as described in Paras 25-26 - “expander 138 extracts work from the working fluid…and…is fixed to the shaft 128.  The turbine portion 124, the compressor portion 126, and the expander 138 of are mounted on the shaft 128…During operation of the WHR system 110, the working fluid leaving the heat exchanger 136 is expanded in the expander 138, imparting work to…the shaft 128…”), and wherein the turbocharger (114) and the waste heat recovery expander (138) are electrically coupled to an electric machine (Para 38 - “motor/generator” (a type of electric machine as it generates electrical energy per Para 38))(Para 38 - “…the shaft of the expander 138 may be drivingly engaged with a motor/generator. The motor/generator may be driven by the turbo charger 114 or the expander 138 to 
Re claim 2:
Versteyhe discloses wherein the turbocharger (114) comprises a compressor (126, compressor portion - Para 18), and wherein the expander (138) is constructed and arranged to produce shaft work (Para 25 - “…expander 138 extracts work from the working fluid in the gaseous state. The expander 138 … comprises a plurality of blades (not shown) attached to a rotor … fixed to the shaft 128. The turbine portion 124, the compressor portion 126, and the expander 138 of are mounted on the shaft 128… to deliver additional work to the engine output 118”).
Re claim 4:
Versteyhe discloses wherein the working fluid (Para 15 - “a working fluid used with the WHR system 110”) is an organic working fluid (Para 31 - “The working fluid used with the WHR system 110 may be an organic fluid”).
Re claim 5:
Versteyhe discloses wherein the working fluid (Para 15 - “a working fluid used with the WHR system 110”) provides turbocharger assist energy (Para 32 - “By drivingly engaging the turbocharger 114 and the expander 138 through the use of the shaft 128, the problem typically encountered of conventional turbochargers lacking power at low rotational speeds of an associated engine can be avoided.”; and Para 33 - “The WHR system 110 paired with the internal combustion engine 112 mechanically connects the turbocharger 114 and the expander 138 through the shaft 128, the turbine portion 124 of the turbocharger 114 can be kept at an optimal speed during periods of reduced boost pressure by being drivingly engaged with the expander 138”).
Re claim 6:
Versteyhe discloses wherein the electric machine (Para 38 - “motor/generator”) may be used to assist a turbocharger compressor stage (126, compressor portion - Para 18)(see Paras 30, 33 and 38 - Para 38 describes “the shaft of the expander 138 may be drivingly engaged with a motor/generator”; Para 33 describes “The WHR system 110 paired with the internal combustion engine 112 mechanically connects the turbocharger 114 and the expander 138 through the shaft 128, the turbine portion 124 of the turbocharger 114 can be kept at an optimal speed during periods of reduced boost pressure by being drivingly engaged with the expander 138
Re claim 7:
Versteyhe discloses wherein the waste heat recovery turbine (138, expander - Para 22 (a type of waste heat recovery turbine as it is part of waste heat recovery system 110 as shown in Fig. 1 and is a turbine as described in Para 25 - “…expander 138… may also be referred to as a turbine….”)) may off load the exhaust driven turbine (124, turbine portion - Para 18 (a type of exhaust driven turbine as described in Para 19))(Para 32 - “By drivingly engaging the turbocharger 114 and the expander 138 through the use of the shaft 128, the problem typically encountered of conventional turbochargers lacking power at low rotational speeds of an associated engine can be avoided.”; and Para 33 - “The WHR system 110 paired with the internal combustion engine 112 mechanically connects the turbocharger 114 and the expander 138 through the shaft 128, the turbine portion 124 of the turbocharger 114 can be kept at an optimal speed during periods of reduced boost pressure by being drivingly engaged with the expander 138”) in order to drive the turbocharger compressor (126, compressor portion - Para 18 (a type of turbocharger compressor as described in Para 18))(see Fig. 1 and Para 18 - “… the compressor portion 126 are drivingly engaged with the shaft 128… The shaft 128 is also engaged with a portion of the WHR system 110… and the compressor portion 126 may be drivingly engaged with the portion of the WHR system”).
Re claim 8:
Versteyhe discloses a method (see Fig. 1 and claim 18) comprising:
providing a waste heat recovery system (110, waste heat recovery system - Para 15) operably coupled to at least one turbocharger (114, turbocharger - Para 16)(see Fig. 
recovering waste heat from the waste heat recovery system using at least a first boiler (136, heat exchanger - Para 22 (a type of first boiler as described in Para 24 - “…working fluid is heated and evaporated…”)) and working fluid (Para 15 - “a working fluid used with the WHR system 110”)(see Paras 24-25 - “…As the working fluid passes through a portion of the heat exchanger 136, the working fluid is heated and evaporated by energy imparted to the working fluid by the exhaust gases passing through the exhaust conduit 131…expander 138 extracts work from the working fluid…“; Para 31 - “The WHR system 110 captures a portion of a waste heat leaving the primary portion 116 present in the exhaust gases and converts the waste heat to useful work…” (138 is 
using the recovered waste heat from the waste heat recovery expander to off load the turbocharger turbine (124, turbine portion - Para 18 (a type of turbocharger turbine as described in Para 18))(Para 32 - “By drivingly engaging the turbocharger 114 and the expander 138 through the use of the shaft 128, the problem typically encountered of conventional turbochargers lacking power at low rotational speeds of an associated engine can be avoided.”; and Para 33 - “The WHR system 110 paired with the internal combustion engine 112 mechanically connects the turbocharger 114 and the expander 138 through the shaft 128, the turbine portion 124 of the turbocharger 114 can be kept at an optimal speed during periods of reduced boost pressure by being drivingly engaged with the expander 138”) and drive a boost device compressor stage (126, compressor portion - Para 18 (a type of boost device compressor stage as described in Para 18))(see Fig. 1 and Para 18 - “… the compressor portion 126 are drivingly engaged with the shaft 128… The shaft 128 is also engaged with a portion of the WHR system 110… and the compressor portion 126 may be drivingly engaged with the portion of the WHR system” and Para 33 - “The WHR system 110 paired with the internal combustion engine 112 mechanically connects the turbocharger 114 and the expander 138 through the shaft 128”), wherein the waste heat recovery system (110) is an organic Ranking cycle (Para 15 - “…110 may utilize the organic Rankine cycle…”).
Re claim 9:
Versteyhe discloses wherein the turbocharger (114) comprises a compressor (126, compressor portion - Para 18), and wherein the expander (138) is constructed and 
Re claim 10:
Versteyhe discloses wherein the working fluid (Para 15 - “a working fluid used with the WHR system 110”) is an organic working fluid (Para 31 - “The working fluid used with the WHR system 110 may be an organic fluid”).
Re claim 11:
Versteyhe discloses wherein the electric machine (Para 38 - “motor/generator”) is a motor (Para 38 - “motor/generator”).
Re claim 12:
Versteyhe discloses wherein the electric machine (Para 38 - “motor/generator”) is a generator (Para 38 - “motor/generator”).
Re claim 13:
Versteyhe discloses wherein the electric machine (Para 38 - “motor/generator”) assists the boost device (126, compressor portion - Para 18)(see Paras 30, 33 and 38 - Para 38 describes “the shaft of the expander 138 may be drivingly engaged with a motor/generator”; Para 33 describes “The WHR system 110 paired with the internal combustion engine 112 mechanically connects the turbocharger 114 and the expander 138 through the shaft 128, the turbine portion 124 of the turbocharger 114 can be kept at an optimal speed during periods of reduced boost pressure by being drivingly engaged with the expander 138”; and Para 30 describes “turbine portion 124… drives the compressor portion 126…”), or harvests waste heat from either or both the exhaust stream (122, exhaust - Para 16 (a type of exhaust stream as shown in Fig. 1)) or working fluid (Para 15 - “a working fluid used with the WHR system 110”)(see Para 25 - “…expander 138 extracts work from the working fluid…“; Para 31 - “The WHR system 110 captures a portion of a waste heat leaving the primary portion 116 present in the exhaust gases and converts the waste heat to useful work…” (138 is part of 110); and Para 38 - “…motor/generator may be driven by … the expander 138 to generate electrical energy…”).
Re claim 15:
Versteyhe discloses wherein the electric machine (Para 38 - “motor/generator”) comprises a shaft (Para 38 - “motor/generator” (a motor/generator inherently includes a shaft)) and wherein the expander (138) is coupled to the shaft of the electric machine (Para 38 - “the shaft of the expander 138 may be drivingly engaged with a motor/generator” (shaft of expander drivingly engaging the motor/generator necessarily includes a type of coupling with the motor/generator)) to produce shaft work (Para 38 - “…motor/generator may be driven by the turbocharger 114 or the expander 138 to generate electrical energy…to supply additional torque”).
Re claim 17:
Versteyhe discloses wherein the turbocharger (114) comprises a turbine (124, turbine portion - Para 18) connected to an engine exhaust line (131, exhaust conduit - Para 19 (see Fig. 1 - portion of 131 between 116 and 124 is shown as a type of engine exhaust line as arrows indicate it is carrying exhaust from engine 116 to 124))(see Fig. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Versteyhe (U.S. 2014/0144136), as applied to claim 1 above, and further in view of Kanou et al. (U.S. 2013/0199178).
Re claim 3:
Versteyhe discloses an engine (116, primary portion - Para 16 (a type of engine as described in Para 17)) of the vehicle engine system (112).
Versteyhe fails to disclose wherein the first boiler may be connected to a high pressure EGR loop which may be connected to an engine of the vehicle engine system.
Kanou teaches wherein a first boiler (36, heat exchanger - Para 43 (a type of first boiler as described in Para 43 - “… heated by the EGR cooler 36 … into a superheated state…”)) may be connected to a high pressure EGR loop (30, exhaust gas recirculation circuit - Para 42 (see Fig. 1 - 30 is a type of high pressure EGR loop as it is shown branching off upstream of turbine of element 8 and entering the intake passage downstream of compressor of element 8)) which may be connected to an engine (2, engine - Para 39) of a vehicle engine system (Fig. 1(a type of vehicle engine system as shown and described in Paras. 38 and 39))(see Fig. 1 - 36 shown connected to 30; and 30 shown connected to 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vehicle engine system of Versteyhe after the vehicle engine system of Kanou (thereby including the high pressure EGR loop of Kanou in the system of Versteyhe) for the advantage of reducing NOx (Kanou; Para 42). 

Re claim 14
Versteyhe discloses an engine (116, primary portion - Para 16 (a type of engine as described in Para 17)) of the vehicle engine system (112).
Versteyhe fails to disclose wherein the first boiler is connected to a high pressure EGR loop which may be connected to an engine of the vehicle engine system.
Kanou teaches wherein a first boiler (36, heat exchanger - Para 43 (a type of first boiler as described in Para 43 - “… heated by the EGR cooler 36 … into a superheated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vehicle engine system of Versteyhe after the vehicle engine system of Kanou (thereby including the high pressure EGR loop of Kanou in the system of Versteyhe) for the advantage of reducing NOx (Kanou; Para 42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the waste heat recovery system of Versteyhe after a waste heat recovery system of Kanou (Kanou, Fig. 1 - waste heat utilization apparatus - Para 38 (a type of waste heat recovery system as shown in Fig. 1 and described in Para 64 - “…waste heat of the engine 2 can be effectively utilized for the generation of electric power…”))(thereby including the first boiler of Kanou in the high pressure EGR loop of the combined Versteyhe/Kanou (as described above)) for the advantage of absorbing heat in the EGR gas to generate electric power (Kanou; Para 64 - “Rankine circuit 40 can be made to first absorb heat from the EGR gas in the EGR cooler 36, thereby … the waste heat of the engine 2 can be effectively utilized for the generation of electric power by the electric generator 56.”) 
Re claim 16:
Versteyhe discloses wherein the system (112) comprises an engine (116, primary portion - Para 16 (a type of engine as described in Para 17))(see Fig. 1 - 116 is shown included in 112) and an engine inlet line (120, intake - Para 16 (a type of engine inlet line as shown in Fig. 1 and described in Paras 16 and 18)) connected to the engine (116)(see Fig. 1 - 120 is shown connected to engine 116 as described in Paras 16 and 18), and engine exhaust line (131, exhaust conduit - Para 19 (a type of engine exhaust line as shown in Fig. 1 and described in Para 19)) connected to the engine (116)(see Fig. 1 - 131 shown connected to 116 as described in Para 19).
Versteyhe fails to disclose an exhaust gas recirculation line connected to the engine exhaust line and the engine inlet line, and wherein the first boiler in the exhaust gas recirculation line.
Kanou teaches wherein a vehicle engine system (Fig. 1(a type of vehicle engine system as shown and described in Paras. 38 and 39)) comprises an exhaust gas recirculation line (30, exhaust gas recirculation circuit - Para 42 (a type of exhaust gas recirculation line as shown in Fig. 1 and described in Para 42)) connected to an engine (2, engine - Para 40) exhaust line (6, exhaust passage - Para 40 (a type of engine exhaust line as shown in Fig. 1 and described in Para 40)) and an engine inlet line (4, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vehicle engine system of Versteyhe after the vehicle engine system of Kanou (thereby including the exhaust gas recirculation line and arrangement thereof of Kanou in the system of Versteyhe) for the advantage of reducing NOx (Kanou; Para 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the waste heat recovery system of Versteyhe after a waste heat recovery system of Kanou (Kanou, Fig. 1 - waste heat utilization apparatus - Para 38 (a type of waste heat recovery system as shown in Fig. 1 and described in Para 64 - “…waste heat of the engine 2 can be effectively utilized for the generation of electric power…”))(thereby including the first boiler of Kanou in the exhaust gas recirculation line of the combined Versteyhe/Kanou (as described above)) for the advantage of absorbing heat in the EGR gas to generate electric power (Kanou; Para 64 - “Rankine circuit 40 can be made to first absorb heat from the EGR gas in the EGR cooler 36, thereby … the waste heat of the engine 2 can be effectively utilized for the generation of electric power by the electric generator 56.”) while keeping EGR gas at a temperature that prevents corrosion of the EGR passage (Kanou; Para 65 - “the EGR gas temperature Tegr can be reliably kept at the 
Re claim 18
Versteyhe discloses wherein the system (112) comprises an engine (116, primary portion - Para 16 (a type of engine as described in Para 17))(see Fig. 1 - 116 is shown included in 112) and an engine inlet line (120, intake - Para 16 (a type of engine inlet line as shown in Fig. 1 and described in Paras 16 and 18)) connected to the engine (116)(see Fig. 1 - 120 is shown connected to engine 116 as described in Paras 16 and 18), and engine exhaust line (131, exhaust conduit - Para 19 (see Fig. 1 - portion of 131 between 116 and 124 is shown as a type of engine exhaust line as arrows indicate it is carrying exhaust from engine 116 to 124)) connected to the engine (116)(see Fig. 1 - portion of 131 between 116 and 124 is shown connected to 116 as described in Para 19), wherein the turbocharger (114) comprises a turbine (124, turbine portion - Para 18) connected to the engine exhaust line (see Fig. 1 - 124 shown connected to portion 131 between 116 and 124), a turbine outlet exhaust line (131, exhaust conduit - Para 19 (see Fig. 1 - portion of 131 between 124 and “Ambient Environment” is shown as a type of turbine outlet exhaust line as arrows indicate it is carrying exhaust away from 124)) connected to the turbine (124) and open to the atmosphere (Fig. 1 - “Ambient Environment” (a type of atmosphere))(see Fig. 1 - portion of 131 between 124 and “Ambient Environment” is shown connected to 124 and open to “Ambient Environment”).

Kanou teaches wherein a vehicle engine system (Fig. 1(a type of vehicle engine system as shown and described in Paras. 38 and 39)) comprises an exhaust gas recirculation line (30, exhaust gas recirculation circuit - Para 42 (a type of exhaust gas recirculation line as shown in Fig. 1 and described in Para 42)) connected to an engine (2, engine - Para 40) exhaust line (6, exhaust passage - Para 40 (portion of 6 between 2 and 8 is shown as a type of engine exhaust line in Fig. 1 and described in Para 40)) and an engine inlet line (4, intake passage - Para 40 (a type of engine inlet line as shown in Fig. 1 and described in Para 40))(see Fig. 1 - 30 is shown connected to 4 and 6), and a first boiler (36, heat exchanger - Para 43 (a type of first boiler as described in Para 43 - “… heated by the EGR cooler 36 … into a superheated state…”)) is in the exhaust gas recirculation line (see Fig. 1 - 36 is shown in 30), and a waste heat recovery system (Para 38 - “waste heat utilization apparatus” (Fig. 1)(a type of waste heat recovery system as shown in Fig. 1 and described in Para 64 - “…waste heat of the engine 2 can be effectively utilized for the generation of electric power…”)) comprises a second boiler (41, heat exchanger - Para 43 (a type of second boiler as described in Para 43 - “… heated by the…exhaust gas heat exchanger 41… into a superheated state…”)) in a turbine outlet exhaust line (6, exhaust passage - Para 40 (portion of 6 between 8 and “EXHAUST GAS” is shown as a type of turbine outlet exhaust line in Fig. 1 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the vehicle engine system of Versteyhe after the vehicle engine system of Kanou (thereby including the exhaust gas recirculation line and arrangement thereof of Kanou in the system of Versteyhe) for the advantage of reducing NOx (Kanou; Para 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the waste heat recovery system of Versteyhe after the waste heat recovery system of Kanou (thereby including the first boiler of Kanou in the exhaust gas recirculation line of the combined Versteyhe/Kanou (as described above) and the second boiler of Kanou in the turbine outlet exhaust line of Versteyhe) for the advantage of effectively utilizing the waste heat of the engine (both that in the EGR and the portion exhausted to atmosphere) to generate electric power (Kanou; Para 64 - “Rankine circuit 40 can be made to first absorb heat from the EGR gas in the EGR cooler 36… and then to absorb heat from the exhaust gas in the exhaust gas heat exchanger 41. This makes it possible to drive the expander 44 by the working fluid raised in temperature and pressure, whereby the waste heat of the engine 2 can be effectively utilized for the generation of electric power by the electric generator 56”) while keeping EGR gas at a temperature that prevents corrosion of the EGR passage (Kanou; Para 65 - “the EGR gas temperature Tegr can be reliably kept at the predetermined temperature T3 (e.g., 150° C. to 200° C.), and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maucher et al. (U.S. 2009/0260775) teaches a waste heat recovery system (Fig. 1) comprises a second boiler (3) in a turbine outlet exhaust line (4) and a first boiler (6) in an exhaust gas recirculation line (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/1/21